DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 2/8/2022 has been entered. Claims 1 and 4-11 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection set forth in the previous Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “further configured acquire” and should apparently recite “further configured to acquire”.
Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Schorsch et al. (US Patent Application Publication 2017/0038847), referred to as Schorsch herein [cited in Applicant’s IDS dated 3/12/2020].
Chinese Patent Publication CN104348910A translation, referred to as Lyu herein [previously cited].
Amento et al. (US Patent Application Publication 2013/0142363), referred to as Amento herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Amento in further view of Lyu.

Regarding claim 1, Schorsch discloses a first communication device, comprising: a central processing unit (CPU) configured to (Schorsch, Abstract with Fig. 2 with ¶0030, ¶0032 – wearable devices detecting nearby devices with which to exchange information. ¶0044-¶0046 – hardware communication components within the wearable device. ¶0047-¶0048 –accelerometer, gyroscopic sensor, magnetometer, and GPS sensor. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory):
control establishment of a connection between the first communication device and a second communication device
control reception of second motion information from the second communication device based on the establishment of the connection between the first communication device and the second communication device (Schorsch, Abstract with Figs. 2 and 4 with ¶0030, ¶0032, ¶0044 – in response to detecting nearby devices, detecting a motion gesture. ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting);
compare the first motion information and the second motion information; 
and control exchange of specific data with the second communication device based on: the first correlation 
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Amento discloses exchanging business cards in response to a handshake (Amento, Fig. 4 with ¶0051, ¶0053), including
communication through the human body, control establishment of a connection between the first communication device and a second communication device via a human body (Amento, Fig. 4 with ¶0051-¶0053 – when users physically shake hands, data can be transferred between the users via the bodies of the users);
control, after the establishment of the connection between the first communication device and the second communication device, detection of a vibration of the second communication device, wherein the vibration is generated by the second communication device (Amento, Abstract with Fig. 2-5 and ¶0039, ¶0043-¶0058 – communication is in response to physical contact being detected. ¶0019-¶0020, ¶0024 - a vibration data signal is passed through the body of the users and detected at the other device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication based on detection of Schorsch to include vibration communication via the body in response to contact based on the teachings of Amento. The motivation for doing so would have been to improve security (Amento, ¶0001), save power, enable users to more effectively signal communication via actions, and maintain communication device simplicity.
However, Schorsch as modified appears not to expressly disclose calculating a correlation value based on the motion information and exchanging based on the correlation value exceeding a threshold 
calculate a first correlation value between the first motion information and the second motion information; and exchange a specific data with the second communication device based on the first correlation value that exceeds a threshold value, and a second correlation value that exceeds a threshold value, wherein the second correlation value is calculated by the second communication device, and the second correlation value is between the first motion information and the second motion information (Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms at each device is calculated (eg: Step S104). If correlations exceed a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the independent validation of similar acceleration of Schorsch as modified to include each device correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.

Regarding claim 4, Schorsch as modified discloses the elements of claim 1 above, and further discloses control the exchange of the specific data with the second communication device, based on the first motion information that has a specific pattern (Schorsch, ¶0058-¶0059 – down followed by up. Lyu, Page 3 – waveform data is communicated between devices. Correlation between waveforms is calculated. If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged).

Regarding claim 5, Schorsch as modified discloses the elements of claim 4 above, and further discloses wherein the specific pattern includes a motion in a positive direction and a motion in a negative direction (Schorsch, ¶0058-¶0059 – down followed by up).

Regarding claim 6, Schorsch as modified discloses the elements of claim 1 above, and further discloses second motion information indicates a motion of the second communication device after the establishment of the connection between the first communication device and the second communication device, and the CPU is further configured acquire the first motion information of the first communication device after the establishment of the connection (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices connect via Bluetooth or WiFi for example, to verify that the acceleration data received by the other device is similar. Fig. 4 with ¶0083 – steps can be performed in any order, including establishing a connection in response to proximity. ¶0088 and Fig. 5 with ¶0095-¶0096 – multiple interactions and connections result in more detailed exchanges of information. See also Fig. 9 with ¶0128-¶0129 – data can be sent prior to exchange of greeting information. Amento, Abstract with Fig. 2-5 and ¶0039, ¶0043-¶0058 – communication is in response to physical contact being detected.).

Regarding claim 7, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the first motion information further includes information associated with one of a time variation of an acceleration rate, speed, or a position of the communication device (Schorsch, ¶0048, ¶0058 – acceleration is time variation of speed and position).

Regarding claim 8, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the first motion information includes one of: a difference between a specific motion 

Regarding claim 9, Schorsch as modified discloses the elements of claim 1 above, and further discloses generate a notification based on completion of the exchange of the specific data with the second communication device (Schorsch, ¶0107 – verification of exchange of information).

Regarding claim 10, Schorsch discloses a communication method comprising: controlling establishment of a connection between a first communication device and a second communication device 


comparing the first motion information and the second motion information; 
and controlling exchange of specific data with the second communication device based on: the first correlation 
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Amento discloses exchanging business cards in response to a handshake (Amento, Fig. 4 with ¶0051, ¶0053), including

control, after the establishment of the connection between the first communication device and the second communication device, detection of a vibration of the second communication device, wherein the vibration is generated by the second communication device (Amento, Abstract with Fig. 2-5 and ¶0039, ¶0043-¶0058 – communication is in response to physical contact being detected. ¶0019-¶0020, ¶0024 - a vibration data signal is passed through the body of the users and detected at the other device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication based on detection of Schorsch to include vibration communication via the body in response to contact based on the teachings of Amento. The motivation for doing so would have been to improve security (Amento, ¶0001), save power, enable users to more effectively signal communication via actions, and maintain communication device simplicity.
However, Schorsch as modified appears not to expressly disclose calculating a correlation value based on the motion information and exchanging based on the correlation value exceeding a threshold value. However, in the same field of endeavor, Lyu discloses using handshakes to trigger the communication of contact information (Lyu, Abstract), including
calculate a first correlation value between the first motion information and the second motion information; and exchange a specific data with the second communication device based on the first correlation value that exceeds a threshold value, and a second correlation value that exceeds a threshold value, wherein the second correlation value is calculated by the second communication 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the independent validation of similar acceleration of Schorsch as modified to include each device correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.

Regarding claim 11, Schorsch discloses a communication system comprising: a first communication device; a second communication device, wherein the first communication device includes: a first central processing unit (CPU) configured to (Schorsch, Abstract with Fig. 2 with ¶0030, ¶0032 – wearable devices detecting nearby devices with which to exchange information. ¶0044-¶0046 – hardware communication components within the wearable device. ¶0047-¶0048 –accelerometer, gyroscopic sensor, magnetometer, and GPS sensor. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory):
control establishment of a connection between the first communication device and the second communication device 
control transmission of the first motion information to the second communication device; control reception of second motion information from the second communication device based on the establishment of the connection between the first communication device and the second communication device (Schorsch, Abstract with Figs. 2 and 4 with ¶0030, ¶0032, ¶0044 – in response to detecting nearby devices, detecting a motion gesture. ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting);
and 
the second communication device that includes a second central processing unit (CPU) configured to (Schorsch, Abstract with Fig. 2 with ¶0030, ¶0032 – wearable devices detecting nearby devices with which to exchange information. ¶0044-¶0046 – hardware communication components within the wearable device. ¶0047-¶0048 –accelerometer, gyroscopic sensor, magnetometer, and GPS sensor. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory):

control reception of the first motion information from the first communication device based on the establishment of the connection (Schorsch, Abstract with Figs. 2 and 4 with ¶0030, ¶0032, ¶0044 – in response to detecting nearby devices, detecting a motion gesture. ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting);
compare the first motion information and the second motion information (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting);

However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Amento discloses exchanging business cards in response to a handshake (Amento, Fig. 4 with ¶0051, ¶0053), including
communication through the human body, control establishment of a connection between the first communication device and a second communication device via a human body (Amento, Fig. 4 with ¶0051-¶0053 – when users physically shake hands, data can be transferred between the users via the bodies of the users);
control, after the establishment of the connection between the first communication device and the second communication device, detection of a vibration of the second communication device, wherein the vibration is generated by the second communication device (Amento, Abstract with Fig. 2-5 and ¶0039, ¶0043-¶0058 – communication is in response to physical contact being detected. ¶0019-¶0020, ¶0024 - a vibration data signal is passed through the body of the users and detected at the other device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication based on detection of Schorsch to include vibration communication via the body in response to contact based on the teachings of Amento. The motivation for doing so would have been to improve security (Amento, ¶0001), save power, enable users to more effectively signal communication via actions, and maintain communication device simplicity.
However, Schorsch as modified appears not to expressly disclose calculating a correlation value based on the motion information and exchanging based on the correlation value exceeding a threshold 
calculate a first correlation value between the first motion information and the second motion information; and exchange a specific data with the second communication device based on the first correlation value that exceeds a threshold value, and a second correlation value that exceeds a threshold value, wherein the second correlation value is calculated by the second communication device, and the second correlation value is between the first motion information and the second motion information (Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms at each device is calculated (eg: Step S104). If correlations exceed a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the independent validation of similar acceleration of Schorsch as modified to include each device correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.



Response to Arguments
Applicant’s arguments, filed 2/8/2022, have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175